Exhibit 10.1

      (CHASE LOGO) [l34031al3403101.gif]   Line of Credit Note

$30,000,000.00
Date: September 30, 2008
Promise to Pay. On or before October 1, 2009, for value received, BEF Holding
Co., Inc. (the “Borrower”) promises to pay to JPMorgan Chase Bank, N.A., whose
address is 100 E. Broad St., Columbus, OH 43215 (the “Bank”) or order, in lawful
money of the United States of America, the sum of Thirty Million and 00/100
Dollars ($30,000,000.00) or so much thereof as may be advanced and outstanding,
plus interest on the unpaid principal balance as provided below.
Interest Rate Definitions. As used in this Note, the following terms have the
following respective meanings:
“Adjusted LIBOR Rate” means, with respect to a LIBOR Rate Advance for the
relevant Interest Period, the sum of (i) the Applicable Margin plus (ii) the
quotient of (a) the LIBOR Rate applicable to such Interest Period, divided by
(b) one minus the Reserve Requirement (expressed as a decimal) applicable to
such Interest Period.
“Advance” means a LIBOR Rate Advance or a Prime Rate Advance and “Advances”
means all LIBOR Rate Advances and all Prime Rate Advances under this Note.
“Applicable Margin” means with respect to any Prime Rate Advance, -1.00% per
annum and with respect to any LIBOR Rate Advance, 0.55% per annum.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Ohio and/or New York for the conduct of
substantially all of their commercial lending activities and on which dealings
in United States dollars are carried on in the London interbank market and
(ii) for all other purposes, a day other than a Saturday, Sunday or any other
day on which national banking associations are authorized to be closed.
“Interest Period” means, with respect to a LIBOR Rate Advance, a period of one
(1), two (2) or three (3) month(s) commencing on a Business Day selected by the
Borrower pursuant to this Note. Such Interest Period shall end on the day which
corresponds numerically to such date one (1), two (2) or three (3) month(s)
thereafter, as applicable, provided, however, that if there is no such
numerically corresponding day in such first, second or third succeeding
month(s), as applicable, such Interest Period shall end on the last Business Day
of such first, second or third succeeding month(s), as applicable. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.
“LIBOR Rate” means with respect to any LIBOR Rate Advance for any Interest
Period, the interest rate determined by the Bank by reference to Page 3750 of
the Moneyline Telerate Service (“MTS”) (or on any successor or substitute page
of the MTS, or any successor to or substitute for the MTS, providing rate
quotations comparable to those currently provided on Page 3750 of the MTS, as
determined by the Bank from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) to
be the rate at approximately 11:00 a.m. London time, two Business Days prior to
the commencement of the Interest Period for the offering by the Bank’s London
office, of dollar deposits in an amount comparable to such LIBOR Rate Advance
with a maturity equal to such Interest Period. If no LIBOR Rate is available to
the Bank, the applicable LIBOR Rate for the relevant Interest Period shall
instead be the rate determined by the Bank to be the rate at which the Bank
offers to place deposits in U.S. dollars with first-class banks in the London
interbank market at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period, in the approximate amount of the
principal amount outstanding on such date and having a maturity equal to such
Interest Period.
“LIBOR Rate Advance” means any borrowing under this Note when and to the extent
that its interest rate is determined by reference to the Adjusted LIBOR Rate.
“Prime Rate” means the rate of interest per annum announced from time to time by
the Bank as its prime rate. The Prime Rate is a variable rate and each change in
the Prime Rate is effective from and including the date the change is announced
as being effective. THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE THE BANK’S
LOWEST RATE.
“Prime Rate Advance” means any Advance under this Note when and to the extent
that its interest rate is determined by reference to the Prime Rate.
“Principal Payment Date” is defined in the paragraph entitled “Principal
Payments” below.

 



--------------------------------------------------------------------------------



 



“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D.
Interest Rates. The Advance(s) evidenced by this Note may be drawn down and
remain outstanding as up to five (5) LIBOR Rate Advances and/or a Prime Rate
Advance. The Borrower shall pay interest to the Bank on the outstanding and
unpaid principal amount of each (1) Prime Rate Advance at the greater of (a) the
Prime Rate plus the Applicable Margin and (b) 4.00% per annum, and (2) each
LIBOR Rate Advance at the Adjusted LIBOR Rate. Interest shall be calculated on
the basis of the actual number of days elapsed in a year of 360 days, unless
that calculation would result in a usurious interest rate, in which case
interest will be calculated on the basis of a 365 or 366 day year, as the case
may be. In no event shall the interest rate applicable to any Advance exceed the
maximum rate allowed by law. Any interest payment which would for any reason be
deemed unlawful under applicable law shall be applied to principal.
Bank Records. The Bank shall, in the ordinary course of business, make notations
in its records of the date, amount, interest rate and Interest Period of each
Advance hereunder, the amount of each payment on the Advances, and other
information. Such records shall, in the absence of manifest error, be conclusive
as to the outstanding principal balance of and interest rate or rates applicable
to this Note.
Notice and Manner of Electing Interest Rates on Advances. The Borrower shall
give the Bank written notice (effective upon receipt) of the Borrower’s intent
to draw down an Advance under this Note no later than 2:00 p.m. Columbus, Ohio
time, on the date of disbursement, if the full amount of the drawn Advance is to
be disbursed as a Prime Rate Advance and no later than 11:00 a.m. Columbus, Ohio
time two (2) Business Days before disbursement, if any part of such Advance is
to be disbursed as a LIBOR Rate Advance. The Borrower’s notice must specify:
(a) the disbursement date, (b) the amount of each Advance, (c) the type of each
Advance (Prime Rate Advance or LIBOR Rate Advance), and (d) for each LIBOR Rate
Advance, the duration of the applicable Interest Period; provided, however, that
the Borrower may not elect an Interest Period ending after the maturity date of
this Note. Each LIBOR Rate Advance shall be in a minimum amount of One Hundred
Thousand and 00/100 Dollars ($100,000.00). All notices under this paragraph are
irrevocable. By the Bank’s close of business on the disbursement date and upon
fulfillment of the conditions set forth herein and in any other of the Related
Documents, the Bank shall disburse the requested Advances in immediately
available funds by crediting the amount of such Advances to the Borrower’s
account with the Bank.
Conversion and Renewals. The Borrower may elect from time to time to convert one
type of Advance into another or to renew any Advance by giving the Bank written
notice no later than 2:00 p.m. Eastern time, on the date of the conversion into
or renewal of a Prime Rate Advance and 11:00 a.m. Eastern time two (2) Business
Days before conversion into or renewal of a LIBOR Rate Advance, specifying:
(a) the renewal or conversion date, (b) the amount of the Advance to be
converted or renewed, (c) in the case of conversion, the type of Advance to be
converted into (Prime Rate Advance or LIBOR Rate Advance), and (d) in the case
of renewals of or conversion into a LIBOR Rate Advance, the applicable Interest
Period, provided that (i) the minimum principal amount of each LIBOR Rate
Advance outstanding after a renewal or conversion shall be One Hundred Thousand
and 00/100 Dollars ($100,000.00); (ii) a LIBOR Rate Advance can only be
converted on the last day of the Interest Period for the Advance; and (iii) the
Borrower may not elect an Interest Period ending after the maturity date of this
Note. All notices given under this paragraph are irrevocable. If the Borrower
fails to give the Bank the notice specified above for the renewal or conversion
of a LIBOR Rate Advance by 11:00 a.m. Eastern time two (2) Business Days before
the end of the Interest Period for that Advance, the Advance shall automatically
be converted to a Prime Rate Advance on the last day of the Interest Period for
the Advance
Interest Payments. Interest on the Advances shall be paid as follows:
A. For each Prime Rate Advance, on the last day of each quarter beginning with
the first quarter following disbursement of the Advance or following conversion
of an Advance into a Prime Rate Advance, and at the maturity or conversion of
the Advance into a LIBOR Rate Advance;
B. For each LIBOR Rate Advance, on the last day of the Interest Period for the
Advance and, if the Interest Period is longer than three months, at three-month
intervals beginning with the day three months from the date the Advance is
disbursed.
Principal Payments. All outstanding principal and interest is due and payable in
full on October 1, 2009, which is defined herein as the “Principal Payment
Date”.
Default Rate of Interest. After a default has occurred under this Note, whether
or not the Bank elects to accelerate the maturity of this Note because of such
default, all Advances outstanding under this Note, including all LIBOR Rate
Advances, shall bear interest at a per annum rate equal to the greater of
(a) the Prime Rate, plus the Applicable Margin for a Prime Rate Advance, plus
three percent

2



--------------------------------------------------------------------------------



 



(3.00%) and (b) 7.00% per annum from the date the Bank elects to impose such
rate. Imposition of this rate shall not affect any limitations contained in this
Note on the Borrower’s right to repay principal on any LIBOR Rate Advance before
the expiration of the Interest Period for that Advance.
Prepayment/Funding Loss Indemnification. The Borrower may prepay all or any part
of any Prime Rate Advance at any time without premium or penalty.
The Borrower shall pay the Bank amounts sufficient (in the Bank’s reasonable
opinion) to compensate the Bank for any loss, cost, or expense incurred as a
result of:
A. Any payment of a LIBOR Rate Advance on a date other than the last day of the
Interest Period for the Advance, including, without limitation, acceleration of
the Advances by the Bank pursuant to this Note or the other Related Documents;
or
B. Any failure by the Borrower to borrow or renew a LIBOR Rate Advance on the
date specified in the relevant notice from the Borrower to the Bank.
Additional Costs. If any applicable domestic or foreign law, treaty, government
rule or regulation now or later in effect (whether or not it now applies to the
Bank) or the interpretation or administration thereof by a governmental
authority charged with such interpretation or administration, or compliance by
the Bank with any guideline, request or directive of such an authority (whether
or not having the force of law), shall (a) affect the basis of taxation of
payments to the Bank of any amounts payable by the Borrower under this Note or
the other Related Documents (other than taxes imposed on the overall net income
of the Bank by the jurisdiction or by any political subdivision or taxing
authority of the jurisdiction in which the Bank has its principal office), or
(b) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by the Bank, or (c) impose any other condition with respect to this
Note or the other Related Documents and the result of any of the foregoing is to
increase the cost to the Bank of maintaining any LIBOR Rate Advance or to reduce
the amount of any sum receivable by the Bank on such an Advance, or (d) affect
the amount of capital required or expected to be maintained by the Bank (or any
corporation controlling the Bank) and the Bank determines that the amount of
such capital is increased by or based upon the existence of the Bank’s
obligations under this Note or the other Related Documents and the increase has
the effect of reducing the rate of return on the Bank’s (or its controlling
corporation’s) capital as a consequence of the obligations under this Note or
the other Related Documents to a level below that which the Bank (or its
controlling corporation) could have achieved but for such circumstances (taking
into consideration its policies with respect to capital adequacy) by an amount
deemed by the Bank to be material, then the Borrower shall pay to the Bank, from
time to time, upon request by the Bank, additional amounts sufficient to
compensate the Bank for the increased cost or reduced sum receivable. Whenever
the Bank shall learn of circumstances described in this section which are likely
to result in additional costs to the Borrower, the Bank shall give prompt
written notice to the Borrower of the basis for and the estimated amount of any
such anticipated additional costs. A statement as to the amount of the increased
cost or reduced sum receivable, prepared in good faith and in reasonable detail
by the Bank and submitted by the Bank to the Borrower, shall be conclusive and
binding for all purposes absent manifest error in computation.
Illegality. If any applicable domestic or foreign law, treaty, rule or
regulation now or later in effect (whether or not it now applies to the Bank) or
the interpretation or administration thereof by a governmental authority charged
with such interpretation or administration, or compliance by the Bank with any
guideline, request or directive of such an authority (whether or not having the
force of law), shall make it unlawful or impossible for the Bank to maintain or
fund the LIBOR Rate Advances, then, upon notice to the Borrower by the Bank, the
outstanding principal amount of the LIBOR Rate Advances, together with accrued
interest and any other amounts payable to the Bank under this Note or the other
Related Documents on account of the LIBOR Rate Advances shall be repaid (a)
immediately upon the Bank’s demand if such change or compliance with such
requests, in the Bank’s judgment, requires immediate repayment, or (b) at the
expiration of the last Interest Period to expire before the effective date of
any such change or request provided, however, that subject to the terms and
conditions of this Note and the other Related Documents the Borrower shall be
entitled to simultaneously replace the entire outstanding balance of any LIBOR
Rate Advance repaid in accordance with this section with a Prime Rate Advance in
the same amount.
Inability to Determine Interest Rate. If the Bank determines that (a) quotations
of interest rates for the relevant deposits referred to in the definition of
Adjusted LIBOR Rate are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining the interest rate on a LIBOR
Rate Advance as provided in this Note, or (b) the relevant interest rates
referred to in the definition of Adjusted LIBOR Rate do not accurately cover the
cost to the Bank of making or maintaining LIBOR Rate Advances, then the Bank
shall forthwith give notice of such circumstances to the Borrower, whereupon
(i) the obligation of the Bank to make LIBOR Rate Advances shall be suspended
until the Bank notifies the Borrower that the circumstances giving rise to the
suspension no longer exists, and (ii) the Borrower shall repay in full the then
outstanding principal amount of each LIBOR Rate Advance, together with accrued
interest, on the last day of the then current Interest Period applicable to the
Advance, provided, however, that, subject to the terms and conditions of this
Note and the other Related Documents, the Borrower shall be entitled to
simultaneously replace the entire outstanding balance of any LIBOR Rate Advance
repaid in accordance with this section with a Prime Rate Advance in the same
amount.

3



--------------------------------------------------------------------------------



 



Obligations Due on Non-Business Day. Whenever any payment under this Note
becomes due and payable on a day that is not a Business Day, if no default then
exists under this Note, the maturity of the payment shall be extended to the
next succeeding Business Day, except, in the case of a LIBOR Rate Advance, if
the result of the extension would be to extend the payment into another calendar
month, the payment must be made on the immediately preceding Business Day.
Matters Regarding Payment. The Borrower will pay the Bank at the Bank’s address
shown above or at such other place as the Bank may designate. Payments shall be
allocated among principal, interest and fees at the discretion of the Bank
unless otherwise agreed or required by applicable law. Acceptance by the Bank of
any payment which is less than the payment due at the time shall not constitute
a waiver of the Bank’s right to receive payment in full at that time or any
other time.
Authorization for Direct Payments (ACH Debits). To effectuate any payment due
under this Note or under any other Related Documents, the Borrower hereby
authorizes the Bank to initiate debit entries to Account Number 629883273 at the
Bank and to debit the same to such account. This authorization to initiate debit
entries shall remain in full force and effect until the Bank has received
written notification of its termination in such time and in such manner as to
afford the Bank a reasonable opportunity to act on it. The Borrower represents
that the Borrower is and will be the owner of all funds in such account. The
Borrower acknowledges: (1) that such debit entries may cause an overdraft of
such account which may result in the Bank’s refusal to honor items drawn on such
account until adequate deposits are made to such account; (2) that the Bank is
under no duty or obligation to initiate any debit entry for any purpose; and
(3) that if a debit is not made because the above-referenced account does not
have a sufficient available balance, or otherwise, the payment may be late or
past due.
Late Fee. Any principal or interest which is not paid within 10 days after its
due date (whether as stated, by acceleration or otherwise) shall be subject to a
late payment charge of five percent (5.00%) of the total payment due, in
addition to the payment of interest, up to the maximum amount of One Thousand
Five Hundred and 00/100 Dollars ($1,500.00) per late charge. The Borrower agrees
to pay and stipulates that five percent (5.00%) of the total payment due is a
reasonable amount for a late payment charge. The Borrower shall pay the late
payment charge upon demand by the Bank or, if billed, within the time specified.
Purpose of Loan. The Borrower acknowledges and agrees that this Note evidences a
loan for a business, commercial, agricultural or similar commercial enterprise
purpose, and that no advance shall be used for any personal, family or household
purpose. The proceeds of the loan shall be used only for the Borrower’s working
capital purposes.
Credit Facility. The Bank has approved a credit facility to the Borrower in a
principal amount not to exceed the face amount of this Note. The credit facility
is in the form of advances made from time to time by the Bank to the Borrower.
This Note evidences the Borrower’s obligation to repay those advances. The
aggregate principal amount of debt evidenced by this Note is the amount
reflected from time to time in the records of the Bank. Until the earliest to
occur of maturity, any default, event of default, or any event that would
constitute a default or event of default but for the giving of notice, the lapse
of time or both, the Borrower may borrow, pay down and reborrow under this Note
subject to the terms of the Related Documents.
Non-Usage Fee. The Borrower shall pay to the Bank a non-usage fee for the term
of this Note on the average daily unused portion of the credit facility at a
rate of one-eighth of one percent (1/8%) per annum, payable on October 15, 2009;
provided, however, that there shall be no non-usage fee due and payable if the
average daily unused portion of the credit facility is equal to or less than
Fifteen Million Dollars ($15,000,000.00)
General Definitions. As used in this Note, the following terms have the
following respective meanings:

1.   “Affiliate” means any Person which, directly or indirectly, Controls or is
Controlled by or under common Control with, another Person, and any director or
officer thereof. The Bank is under no circumstances to be deemed an Affiliate of
the Borrower or any of its Subsidiaries.   2.   “Control” as used with respect
to any Person, means the power to direct or cause the direction of, the
management and policies of that Person, directly or indirectly, whether through
the ownership of Equity Interests, by contract, or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.   3.   “Equity Interests” means
shares of capital stock, partnership interests, membership interests in a
limited liability company, beneficial interests in a trust or other equity
ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such equity interest.  
4.   “Liabilities” means all debts, obligations, and liabilities of every kind
and character of the Borrower, whether individual, joint and several, contingent
or otherwise, now or hereafter existing in favor of the Bank, including without
limitation, all liabilities, interest, costs and fees, arising under or from any
note, open account, overdraft, credit card, lease, Rate Management Transaction,
letter of credit application, endorsement, surety agreement, guaranty,
acceptance, foreign exchange contract or depository service

4



--------------------------------------------------------------------------------



 



    contract, whether payable to the Bank or to a third party and subsequently
acquired by the Bank, any monetary obligations (including interest) incurred or
accrued during the pendency of any bankruptcy, insolvency, receivership or other
similar proceedings, regardless of whether allowed or allowable in such
proceeding, and all renewals, extensions, modifications, consolidations,
rearrangements, restatements, replacements or substitutions of any of the
foregoing.

5. “Lien” means any mortgage, deed of trust, pledge, charge, encumbrance,
security interest, collateral assignment or other encumbrance of any kind.
6. “Obligor” means any Borrower, guarantor, surety, co-signer, endorser, general
partner or other Person who may now or in the future be obligated to pay any of
the Liabilities.
7. “Person” means any individual, corporation, partnership, limited liability
company, joint venture, joint stock association, association, bank, business
trust, trust, unincorporated organization, any foreign governmental authority,
the United States of America, any state of the United States and any political
subdivision of any of the foregoing or any other form of entity.

8.   “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.   9.   “Rate Management
Transaction” means any transaction (including an agreement with respect thereto)
that is a rate swap, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.   10.   “Related Documents”
means this Note, all loan agreements, credit agreements, reimbursement
agreements, security agreements, mortgages, deeds of trust, pledge agreements,
assignments, guaranties, and any other instrument or document executed in
connection with this Note or in connection with any of the Liabilities.   11.  
“Subsidiary” means, as to any particular Person (the “parent”), a Person the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of the date of determination, as well as any other
Person of which fifty percent (50%) or more of the Equity Interests is at the
time of determination directly or indirectly owned, Controlled or held, by the
parent or by any Person or Persons Controlled by the parent, either alone or
together with the parent.

Bank’s Right of Setoff. The Bank retains all rights of setoff that the Bank may
have by law, in equity or otherwise.
Liens. The Borrower shall not create or permit to exist any Lien on any of its
property, real or personal, except: (1) existing Liens ; (2) Liens to the Bank;
(3) Liens incurred in the ordinary course of business securing current
non-delinquent liabilities for taxes, worker’s compensation, unemployment
insurance, social security and pension liabilities; (4) reservations,
exceptions, encroachments, easements, rights of way, covenants, conditions,
restrictions, leases and other similar title exceptions or encumbrances
affecting real property; (5) Liens in favor of banks and other institutional
investors on a pro rata basis; (6) purchase money security interests; (7) Liens
in respect to judgments not constituting an event of default under this Note;
and (8) notice filings by any creditor in respect of any operating leases.
Certificate of Senior Financial Officer. The Borrower shall deliver to the Bank,
at the Bank’s address first set forth above Attn: Chase Commercial Banking, Glen
Bluemel, Vice President, each officer’s certificate to be delivered pursuant to
Section 7.2 of that certain Note Purchase Agreement dated as of July 28, 2008
with respect to $40,000,000 6.39% Senior Notes, Series A Due July 28, 2014 and
$30,000,000 6.39% Senior Notes, Series B Due July 28, 2013 (the “Note Purchase
Agreement”), at the same time such certificate is delivered under the Note
Purchase Agreement.
Representations by Borrower. The Borrower represents and warrants that each of
the following is and will remain true and correct until the later of maturity or
the date on which all Liabilities evidenced by this Note are paid in full:
(a) the execution and delivery of this Note and the performance of the
obligations it imposes do not violate any law, conflict with any agreement by
which it is bound, or require the consent or approval of any other Person;
(b) this Note is a valid and binding agreement of the Borrower, enforceable
according to its terms, except as may be limited by bankruptcy, insolvency or
other laws affecting the enforcement of creditor’s rights generally and by
general principles of equity; (c) all balance sheets, profit and loss
statements, other financial statements and applications for credit furnished to
the Bank in connection with the Liabilities are accurate and fairly reflect the
financial condition of the Persons to which they apply on their effective dates,
including contingent liabilities of every type, which financial condition has
not materially and adversely changed since those dates; and, if the Borrower is
not a natural Person: (i) it is duly organized, validly existing and in good
standing under the laws of the state where it is organized and in good standing
in each state where it is doing business; and (ii) the execution and delivery of
this Note and the performance of the obligations it imposes (A) are within its
powers and have been duly authorized by all necessary action of its governing
body, and (B) do not contravene the terms of its articles of

5



--------------------------------------------------------------------------------



 



incorporation or organization, its by-laws, regulations or any partnership,
operating or other agreement governing its organization and affairs.
Events of Default/Acceleration. If any of the following events occurs, this Note
shall become due immediately, without notice, at the Bank’s option:

1.   Any Obligor fails to pay when due: (a) any of the Liabilities, or (b) any
amount payable with respect to any of the Liabilities, or under this Note, any
other Related Document, or (c) any other debt to any Person, or any amount
payable with respect to any other agreement or instrument evidencing other debt
to any Person, that is outstanding in an aggregate principal amount of at least
$10,000,000.00 beyond any period of grace provided with respect thereto.   2.  
Any Obligor: (a) fails to observe or perform or otherwise violates any other
material term, covenant, condition or agreement of any of the Related Documents;
(b) makes any materially incorrect or misleading representation, warranty, or
certificate to the Bank; (c) makes any materially incorrect or misleading
representation in any financial statement or other information delivered to the
Bank; or (d) defaults under the terms of any agreement or instrument relating to
any debt for borrowed money (other than the debt evidenced by the Related
Documents) and the effect of such default will allow the creditor to declare the
debt due before its stated maturity.   3.   In the event (a) there is a default
under the terms of any Related Document, (b) any Obligor terminates or revokes
or purports to terminate or revoke its guaranty or any Obligor’s guaranty
becomes unenforceable in whole or in part, (c) any Obligor fails to perform
promptly under its guaranty, or (d) any Obligor fails to comply with, or perform
under any agreement, now or hereafter in effect, between the Obligor and the
Bank, or any Affiliate of the Bank or their respective successors and assigns.  
4.   Any event occurs that would permit the Pension Benefit Guaranty Corporation
to terminate any employee benefit plan of any Obligor or any Subsidiary of any
Obligor.   5.   The Borrower, Bob Evans Farms, Inc., Mimi’s Café, LLC, or any
Significant Subsidiary (as such term is defined in the Note Purchase Agreement):
(a) becomes insolvent or unable to pay its debts as they become due; (b) makes
an assignment for the benefit of creditors; (c) consents to the appointment of a
custodian, receiver, or trustee for itself or for a substantial part of its
Property; (d) commences any proceeding under any bankruptcy, reorganization,
liquidation, insolvency or similar laws; (e) conceals or removes any of its
Property, with intent to hinder, delay or defraud any of its creditors;
(f) makes or permits a transfer of any of its Property, which may be fraudulent
under any bankruptcy, fraudulent conveyance or similar law; or (g) makes a
transfer of any of its Property to or for the benefit of a creditor at a time
when other creditors similarly situated have not been paid.   6.   A custodian,
receiver, or trustee is appointed for any Obligor or any of its Subsidiaries or
for a substantial part of their respective Property.   7.   Any Obligor or any
of its Subsidiaries, without the Bank’s written consent: (a) liquidates or is
dissolved; (b) merges or consolidates with any other Person; (c) leases, sells
or otherwise conveys a material part of its assets or business outside the
ordinary course of its business; (d) leases, purchases, or otherwise acquires a
material part of the assets of any other Person, except in the ordinary course
of its business; or (e) agrees to do any of the foregoing; provided, however,
that any Subsidiary of an Obligor may merge or consolidate with any other
Subsidiary of that Obligor, or with the Obligor, so long as the Obligor is the
survivor.   8.   Proceedings are commenced under any bankruptcy, reorganization,
liquidation, or similar laws against any Obligor or any of its Subsidiaries and
remain undismissed for thirty (30) days after commencement; or any Obligor or
any of its Subsidiaries consents to the commencement of those proceedings.   9.
  Any judgment in excess of 5% of Consolidated Total Assets (as such term is
defined in the Note Purchase Agreement) is entered against any Obligor or any of
its Significant Subsidiaries (as such term is defined in the Note Purchase
Agreement), or any attachment, seizure, sequestration, levy, or garnishment is
issued against any Property of any Obligor or any of its Subsidiaries and which
judgments are not, within 60 days after entry threrof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay.   10.   Any material adverse change occurs in: (a) the reputation,
Property, financial condition, business, assets, affairs, prospects,
liabilities, or operations of any Obligor or any of its Subsidiaries; or (b) any
Obligor’s ability to perform its obligations under the Related Documents.

Cure Periods. Except as expressly provided to the contrary in this Note or any
of the other Related Documents, the Bank shall not exercise its option to
accelerate the maturity of this Note upon the occurrence of a default unless the
default has not been fully cured (i) within five (5) days after its occurrence,
if the condition, event or occurrence giving rise to such default can be cured
by the payment of money, or (ii) within thirty (30) days after its occurrence,
if the condition, event or occurrence giving rise to such default is of a nature
that it can be cured only by means other than the payment of money.
Provided, however, that the Borrower shall have no cure rights if the condition,
event or occurrence giving rise to the default: (a) is described in any of
clauses 3(b), (5), (6), (7), or (8) above or (b) constitutes a breach of any
covenant in any of the Related Documents prohibiting the sale or transfer of any
assets of any Borrower; or (c) during the twelve (12) month period immediately
preceding the occurrence of the default, either (i) the same default has
occurred or (ii) three (3) or more other defaults of any nature have occurred.
Notwithstanding the existence of any cure period, the Bank shall have no
obligation to extend credit governed by this Note, whether

6



--------------------------------------------------------------------------------



 



by advance, disbursement of a loan or otherwise after the occurrence of any
default or event which with the giving of notice or the passage of time or both
could become a default or during any cure period. The inclusion of any cure
period in this Note shall have no bearing on the due dates for payments under
any of the Related Documents, whether for purposes of calculating late payment
charges or otherwise.
Remedies. If this Note is not paid at maturity, whether by acceleration or
otherwise, the Bank shall have all of the rights and remedies provided by any
law or agreement, in equity or otherwise. The Borrower is liable to the Bank for
all reasonable costs and expenses of every kind incurred (or charged by internal
allocation) in connection with the negotiation, preparation, execution, filing,
recording, modification, supplementing and waiver of this Note or the other
Related Documents and the making, servicing and collection of this Note or the
other Related Documents and any other amounts owed under this Note or the other
Related Documents, including without limitation reasonable attorneys’ fees and
court costs. These costs and expenses include without limitation any costs or
expenses incurred by the Bank in any bankruptcy, reorganization, insolvency or
other similar proceeding.
Waivers. Each Obligor waives: (a) to the extent not prohibited by law, all
rights and benefits under any laws or statutes regarding sureties, as may be
amended; (b) any right to receive notice of the following matters before the
Bank enforces any of its rights: (i) the Bank’s acceptance of this Note,
(ii) any credit that the Bank extends to the Borrower, (iii) any demand,
diligence, presentment, dishonor and protest, or (iv) any action that the Bank
takes regarding the Borrower, anyone else, or any of the Liabilities, that it
might be entitled to by law, under any other agreement, in equity or otherwise;
(c) any right to require the Bank to proceed against the Borrower, any other
Obligor, or pursue any remedy in the Bank’s power to pursue; (d) any defense
based on any claim that any endorser’s or other Obligor’s obligations exceed or
are more burdensome than those of the Borrower; (e) the benefit of any statute
of limitations affecting liability of any endorser or other Obligor or the
enforcement hereof; (f) any defense arising by reason of any disability or other
defense of the Borrower or by reason of the cessation from any cause whatsoever
(other than payment in full) of the obligation of the Borrower for the
Liabilities; and (g) any defense based on or arising out of any defense that the
Borrower may have to the payment or performance of the Liabilities or any
portion thereof. Each Obligor consents to any extension or postponement of time
of its payment without limit as to the number or period, to the addition of any
other Person, and to the release or discharge of, or suspension of any rights
and remedies against, any Obligor. The Bank may waive or delay enforcing any of
its rights without losing them. Any waiver affects only the specific terms and
time period stated in the waiver. No modification or waiver of any provision of
this Note is effective unless it is in writing and signed by the Person against
whom it is being enforced.
Rights of Subrogation. Each Obligor waives and agrees not to enforce any rights
of subrogation, contribution or indemnification that it may have against the
Borrower, any other Obligor, until the Borrower and such Obligor have fully
performed all their obligations to the Bank, even if those obligations are not
covered by this Note.
Reinstatement. The Borrower agrees that to the extent any payment or transfer is
received by the Bank in connection with the Liabilities evidenced by this Note,
and all or any part of the payment or transfer is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be
transferred or repaid by the Bank or transferred or paid over to a trustee,
receiver or any other Person, whether under any bankruptcy act or otherwise (any
of those payments or transfers is hereinafter referred to as a “Preferential
Payment”), then this Note shall continue to be effective or shall be reinstated,
as the case may be, even if all those Liabilities have been paid in full and
whether or not the Bank is in possession of this Note, or whether the Note has
been marked paid, released or canceled, or returned to the Borrower and, to the
extent of the payment, repayment or other transfer by the Bank, the Liabilities
or part intended to be satisfied by the Preferential Payment shall be revived
and continued in full force and effect as if the Preferential Payment had not
been made.
Governing Law and Venue. This Note shall be governed by and construed in
accordance with the laws of the State of Ohio (without giving effect to its laws
of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under this Note may be brought by the Bank in
any state or federal court located in the State of Ohio, as the Bank in its sole
discretion may elect. By the execution and delivery of this Note, the Borrower
submits to and accepts, for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of those courts. The Borrower
waives any claim that the State of Ohio is not a convenient forum or the proper
venue for any such suit, action or proceeding.
Renewal and Extension. This Note is given in replacement, renewal and/or
extension of, but not in extinguishment of the indebtedness evidenced by, that
Line of Credit Note dated October 1, 2007 executed by the Borrower in the
original principal amount of Thirty Million and 00/100 Dollars ($30,000,000.00),
including previous renewals or modifications thereof, if any (the “Prior Note”
and together with all loan agreements, credit agreements, reimbursement
agreements, security agreements, mortgages, deeds of trust, pledge agreements,
assignments, guaranties, and any other instrument or document executed in
connection with the Prior Note, the “Prior Related Documents”), and is not a
novation thereof. All interest evidenced by the Prior Note shall continue to be
due and payable until paid. The Borrower fully, finally, and forever releases
and discharges the Bank and its successors, assigns, directors, officers,
employees, agents, and representatives (each a “Bank Party”) from any and all
causes of action, claims, debts, demands, and liabilities, of whatever kind or
nature, in law or equity, of the Borrower, whether now known or unknown to the
Borrower (i) in respect of the Liabilities evidenced by the Prior Note and the
Prior Related Documents, or of the actions or omissions of any Bank Party in any
manner related to the Liabilities evidenced by the Prior Note or the Prior
Related Documents and (ii) arising from events

7



--------------------------------------------------------------------------------



 



occurring prior to the date of this Note. The provisions of this Note are
effective on the date that this Note has been executed by all of the signers and
delivered to the Bank.
Miscellaneous. If more than one Borrower executes this Note: (i) each Borrower
is liable jointly and severally for the Liabilities evidenced by this Note;
(ii) the term “Borrower” means any one or more of them; and (iii) the receipt of
value by any one of them constitutes the receipt of value by the others. This
Note binds the Borrower and its successors, and benefits the Bank, its
successors and assigns. Any reference to the Bank includes any holder of this
Note. Section headings are for convenience of reference only and do not affect
the interpretation of this Note. Any notices and demands under or related to
this Note shall be in writing and delivered to the intended party at its address
stated herein, and if to the Bank, at its main office if no other address of the
Bank is specified herein, by one of the following means: (a) by hand; (b) by a
nationally recognized overnight courier service; or (c) by certified mail,
postage prepaid, with return receipt requested. Notice shall be deemed given:
(a) upon receipt if delivered by hand; (b) on the Delivery Day after the day of
deposit with a nationally recognized courier service; or (c) on the third
Delivery Day after the notice is deposited in the mail. “Delivery Day” means a
day other than a Saturday, a Sunday, or any other day on which national banking
associations are authorized to be closed. Any party may change its address for
purposes of the receipt of notices and demands by giving notice of such change
in the manner provided in this provision. This Note and the other Related
Documents embody the entire agreement between the Borrower and the Bank
regarding the terms of the loan evidenced by this Note and supercede all oral
statements and prior writings relating to that loan. No delay on the part of the
Bank in the exercise of any right or remedy waives that right or remedy. No
single or partial exercise by the Bank of any right or remedy precludes any
other future exercise of it or the exercise of any other right or remedy. No
waiver or indulgence by the Bank of any default is effective unless it is in
writing and signed by the Bank, nor shall a waiver on one occasion bar or waive
that right on any future occasion. The rights of the Bank under this Note and
the other Related Documents are in addition to other rights (including without
limitation, other rights of setoff) the Bank may have contractually, by law, in
equity or otherwise, all of which are cumulative and hereby retained by the
Bank. If any provision of this Note cannot be enforced, the remaining portions
of this Note shall continue in effect. The Borrower agrees that the Bank may
provide any information or knowledge the Bank may have about the Borrower or
about any matter relating to this Note or the Related Documents to JPMorgan
Chase & Co., or any of its Subsidiaries or Affiliates or their successors, or to
any one or more purchasers or potential purchasers of this Note or the Related
Documents. The Borrower agrees that the Bank may at any time sell, assign or
transfer one or more interests or participations in all or any part of its
rights and obligations in this Note to one or more purchasers whether or not
related to the Bank.
Government Regulation. The Borrower shall not (a) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits the Bank from making any advance or extension of credit to
the Borrower or from otherwise conducting business with the Borrower, or
(b) fail to provide documentary and other evidence of the Borrower’s identity as
may be requested by the Bank at any time to enable the Bank to verify the
Borrower’s identity or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318.
USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for the Borrower: When the
Borrower opens an account, if the Borrower is an individual, the Bank will ask
for the Borrower’s name, taxpayer identification number, residential address,
date of birth, and other information that will allow the Bank to identify the
Borrower, and if the Borrower is not an individual, the Bank will ask for the
Borrower’s name, taxpayer identification number, business address, and other
information that will allow the Bank to identify the Borrower. The Bank may also
ask, if the Borrower is an individual, to see the Borrower’s driver’s license or
other identifying documents, and if the Borrower is not an individual, to see
the Borrower’s legal organizational documents or other identifying documents.
WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.
This space has been intentionally left blank.

8



--------------------------------------------------------------------------------



 



JURY WAIVER. THE BORROWER AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY
RELATED TO THIS NOTE OR THE OTHER RELATED DOCUMENTS. THIS PROVISION IS A
MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE FINANCING EVIDENCED BY THIS NOTE.

                          Borrower:
 
               
Address:
  1105 North Market                 Wilmington, DE 19899-8985   BEF Holding Co.,
Inc.
 
                        By:   /s/ Tod Spornhauer                       Printed
Name   Tod Spornhauer
 
      Title   VP. Treasurer & Asst. Secretary    
 
                        Date Signed:  10-1-2008

9